Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: a) compounds of formula (III); and b) conditions mediated by the Wnt signaling pathway. The species are independent or distinct because the species possess diverse characteristics which would necessitate distinct text, classification, and/or structure searches and examination. In addition, these species are not obvious variants of each other based on the current record.
The following species elections are required:
a) Election of a single compound of formula (III); and
b) Election of a single condition mediated by the Wnt signaling pathway, for initial search and examination. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 30-48 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species possess distinct and non-overlapping characteristics, which would necessitate the species being categorized in different classification groups/subgroups, as well requiring non-overlapping and/or divergent search and examination. Formula (III) for instance encompasses thousands of structurally distinct species that would be categorized in different classification groups/subgroups and require non-overlapping search and examination; X1 and X2 can be either CR6 or N, thus inclusive of pyrazole and imidazole rings, while het2 and het3 are each any 6 membered aryl ring having from 1-3 N atoms, optionally substituted with different functional groups. Additionally, Wnt pathway signaling conditions impact different patient populations, have different etiologies, and are associated with distinct symptoms. Numerous types of cancers are included, impacting different organ systems; see gastric cancer, prostate cancer, brain tumors, and basal cell carcinoma. Some cancers are highly treatable while others have a very low treatment success rate. Additionally, non-malignant conditions and diseases are included for treatment; osteoarthritis, Parkinson’s disease, liver fibrosis, and diabetic retinopathy are a few examples.  The symptoms and etiologies of these conditions differ, e.g., diabetic retinopathy is associated with diabetes, while Parkinson’s disease is a neurodegenerative disease caused by loss of dopamine producing neurons. Due to the divergent and non-overlapping characteristics of the species, distinct search and examination is required. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/             Primary Examiner, Art Unit 1627